Gtlkilean, C. J.
The defendant was convicted in the court below for the alleged violation of a city ordinance. On the trial no proof of the ordinance was made, and the defendant moved to dismiss the prosecution on that ground, which motion was denied. It is claimed on behalf of the city that, because of Laws 1873, c. 68 — which provides that, when the “by-laws, ordinances, etc., of any city * * * have been or shall hereafter be printed and published by authority of the corporation, the same shall be received in evidence in all courts and places without further proof” —the court will take judicial notice of the existence of the ordinance, without proof. Such was not the intention of the act, as is clear from its language, and does not aifect the necessity of proving the ordinance. Courts do not take judicial notice of city ordinances. Garvin v. Wells, 8 Iowa, 286 ; Goodrich v. Brown, 30 Iowa, 291. Such ordinances should be pleaded and proved.
Judgment reversed.